Amy W.




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      March 3, 2015

                                   No. 04-15-00042-CV

              TEXAS DEPARTMENT OF STATE HEALTH SERVICES,
                               Appellant

                                            v.

                                 Amy W. ROCKWOOD,
                                      Appellee

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2011-CI-04447
                    The Honorable Stephani A. Walsh, Judge Presiding


                                     ORDER
       The Appellant’s Unopposed Motion for Extension of Time to File Brief is GRANTED.
The appellant’s brief is due on March 16, 2015.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court